UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2198




EHITEMARIAM TSEHAY ANDUALEM,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-224-544)


Submitted:   March 16, 2005                 Decided:   April 5, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Paul J. McNulty,
United States Attorney, Anita C. Snyder, Assistant United States
Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ehitemariam Tsehay Andualem, a native and citizen of

Ethiopia,   petitions        for   review       of   an     order   of    the    Board    of

Immigration    Appeals       (Board)       affirming,        without      opinion,       the

immigration       judge’s     denial   of        her      application      for    asylum,

withholding of removal, and protection under the Convention Against

Torture.*   The Board affirmed the ruling of the immigration judge

that Andualem was not a credible witness and did not sustain her

burden of proof.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                 INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).          We have reviewed the evidence of record and

conclude that Andualem fails to show that the evidence compels a

contrary result.

            Nor    can      Andualem   show          that    she    was    entitled       to

withholding   of     removal       under    8    U.S.C.       §    1231(b)(3)     (2000).

“Because the burden of proof for withholding of removal is higher

than for asylum--even though the facts that must be proved are the

same--an applicant who is ineligible for asylum is necessarily


     *
      Andualem raises no claim on appeal regarding the Convention
against Torture. Therefore, she has abandoned this claim. See
United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                       - 2 -
ineligible   for    withholding    of     removal    under   [8   U.S.C.]

§ 1231(b)(3).”     Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004).

          We deny the petition for review.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          PETITION DENIED




                                  - 3 -